DETAILED ACTION
This Notice of Allowance is in response to the Application filed December 7, 2020.
REASONS FOR ALLOWANCE
2.	Claims 1-15 are allowable over the references of record for at least the following reasons:
	Claim 1:  a controllable fuel recycling system arranged to selectively allow gas to flow from the first fuel tank to the refrigeration unit fuel supply line,
		wherein the controllable fuel recycling system is configured to selectively switch between a first configuration in which gas is prevented from passing from the first fuel tank to the refrigeration unit fuel supply line via the fuel recycling system, and a second configuration in which gas is able to pass from the first fuel tank to the refrigeration unit fuel supply line via the fuel recycling system.
	Claim 12:  operating an internal combustion engine by supplying natural gas from a second fuel tank to the internal combustion engine . . .
	relieving pressure within the first fuel tank by venting at least a portion of the accumulated boil-off gas from the first fuel tank when the pressure within the first fuel tank exceeds a threshold pressure; and 
	supplying at least a portion of the vented boil-off gas to the internal combustion engine to at least partially fuel the internal combustion engine.
	
The closest prior art is the Renault reference.  The Renault reference fails to disclose all of the features of the independent claims.  Furthermore, there is no suggestion or teaching in any of the located prior art of a controllable fuel recycling system arranged to selectively allow gas to flow from the first fuel tank to the refrigeration unit fuel supply line.  Accordingly, there is allowable subject matter.  

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747